Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-19 and 21- 24 were previously pending and subject to the non-final office action mailed July 20th, 2021. In the Response, submitted October 20th, 2021, claims 1, 5, 12-15, 19, 21-22, and 24 were amended and no new matter was added. Therefore, claims 1-19 and 21-24 are currently pending and subject to the following Final office action.

Response to Applicant’s Remarks
	Applicant’s arguments and remarks filed on October 20th, 2021, have been fully considered and each argument will be respectfully addressed in the following final office action.

Response to Claim Objection Remarks
	Applicant’s remarks filed on page 9 of the Response concerning the previous claim objections to claims 21 and 24 have been fully considered and are found persuasive. In view of the amendments to the claims 21 and 24, the claim objections have been overcome and have been withdrawn accordingly.  

Response to 35 U.S.C. § 112 Remarks
	Applicant’s remarks filed on page 9 of the Response concerning the 35 U.S.C. § 112(b) rejection of claim 12 has been fully considered and is found to be persuasive. In view of the amendments to the claim 12, the 112(b) rejection has been overcome and has been withdrawn accordingly.  

Response to 35 U.S.C. § 101 Remarks
	Applicant’s remarks filed on pages 9-15 of the Response concerning the 35 U.S.C. § 101 rejection of claims 1-19 and 21-24 have been fully considered but are found not persuasive and are moot in view of the amended rejection that may be found starting on page 8 of this final office action. 
	On pages 10-11 of the Response, the Applicant argues the following:
	“the method of claim 1 improves the functioning of computing systems used to manage the number of transportation vessels, and does to through performing a complex series of simulations that account for various types of variability - e.g., variability in demand and variability of price between different ownership models for transportation vessels […] The simulations, which model scenarios using different values for historical usage characteristics, are performed for each of the plurality of pairs of locations […] the simulation and optimization process is repeated for a plurality of scenarios until it has been performed an appropriate number of times in order to collect a range of optimized outputs.
	By applying random sampling, with values being weighted according to a best fit distribution, the method of claim 1 performs only a representative subset of simulations and avoids having to run a simulation and calculate an optimized number of transportation vessels for every possible historical data point. Additionally, through the plurality of simulation done with random sampling […] worst case scenarios can be extracted from random distributions of different types of data sets […]”. 
	
	The Examiner respectfully disagrees that claim 1 recites any additional elements or features that reflect an improvement to the functioning of a computing system. With regard to claim 1, the steps directed towards evaluating each of the plurality of pairs of locations using 

	On page 11 of the Response, the Applicant argues the following:
“[…] claim 1 also dynamically receives inputs, so the historical transportation vessel usage information is continuously received and updated […] Thus, the method as recited in claim 1 provides a more efficient procession of the inputs related to historical transportation vessel usage to identify an optimized number of transportation vessels and provides advantages over existing approaches to managing transportation planning.” 
	
	The Examiner notes “[c]laims can recite a mental process even if they are claimed as being performed on a computer […] The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see pg. 8, October 2019 Update). Accordingly, the features of claim 1 directed towards dynamically receiving inputs related to historical transportation vessel usage information are considered to recite concepts of collecting information in a manner that is analogous to human mental work, and the claimed software tool is considered to be recited at a high level of generality such that it is considered to merely be a generic computing tool to apply the abstract idea. As such, these features for dynamically receiving inputs cannot be considered as an additional element that integrates the judicial exception into a practical application. 

	On page 12 of the Response, the Applicant argues the following:

	“the pending claims provide specific claim limitations that illustrate a particular way (e.g., determining best fit distributions for each of the inputs related to historical transportation vessel usage, performing a plurality of simulations using randomly selected values being weighted according to the best fit distributions, generating an optimized output for each simulation, and performing an optimization process) for obtaining results including outputting an optimized number of transportation vessels required to meet the predetermined service level for each of the plurality of pairs of locations  […] Typically, methods for managing transportation vessels, while they may generate a recommendation associated with a vehicle management decision, do not teach outputting an optimized number of transportation vessels that includes a breakdown of ownership versus rental […] Therefore, it is respectfully submitted that the additional elements of claim 1, as representative, amount to significantly more than an abstract idea.” 

	The Examiner respectfully disagrees that claim 1 recites additional elements that amount to significantly more than an abstract idea. The features directed towards determining best fit distributions for each of the inputs related to historical transportation vessel usage and using a randomly-selected value for each of a plurality of usage characteristics, the randomly-selected value being weighted according to the best fit distribution of the corresponding historical usage characteristics recite concepts of mathematical relationships and calculations (see MPEP 2106.04(a)(2)(I)). Further, the features directed towards generating an optimized output of a number of transportation vessels required to meet the predetermined service level for each of the plurality of pairs of locations, wherein the optimized output of the number of transportation vessels includes a breakdown of a recommended number of transportation vessels to own and a recommended number of transportation vessels to rent recites concepts of commercial interactions and collecting information, analyzing information, and displaying a particular result of the analysis in a manner that is analogous to human mental work. Further, as discussed above, the “simulation” is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the abstract ideas using generic computer components. Further, the simulation is considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)). The Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with 

	On page 14 of the Response, the Applicant submits “Independent claim 13 includes limitations that are substantially similar to those discussed above in reference to patentability of independent claim 1. Therefore, for at least the same reasons provided for claim 1, it is submitted that independent claim 13 is patent eligible under 35 U.S.C. § 101”. Accordingly, the Examiner submits that the Examiner’s responses to the Applicant’s arguments above, with regard to independent claim 1, are relevant to independent claim 13.

	On page 15 of the Response, the Applicant submits “Independent claim 19 includes limitations that are substantially similar to those discussed above in reference to patentability of independent claim 1. Therefore, for at least the same reasons provided for claim 1, it is submitted that independent claim 19 is patent eligible under 35 U.S.C. § 101”. Accordingly, the Examiner submits that the Examiner’s responses to the Applicant’s arguments above, with regard to independent claim 1, are relevant to independent claim 19.

Response to 35 U.S.C. § 103 Remarks
	Applicant’s remarks filed on pages 15-20 of the Response concerning the 35 U.S.C. § 103 rejection of claims 1-19 and 21-24 have been fully considered and are moot in view of the amended §103 rejection that may be found starting on page 20 of this final office action. 

	On pages 15- 20 of the Response, the Applicant argues that the prior art of record, alone or in combination, does not teach or suggest each and every element of claims 1-19 and 20-24 in view of the amendments. Accordingly, in view of the amendments, the Examiner has set forth an amended 35 U.S.C. § 103 rejection of claims 1-19 and 20 -24 that may be found starting on page 20 of this Final Office Action.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claims 1-12 are directed to a method (i.e. a process), claims 13-18 are directed to a system (i.e. a machine), and claims 19 and 21-24 are directed to a computer-readable medium (i.e. a manufacture). Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1-19 and 21-24 recites steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity, mathematical concepts, and performance of the limitations in the human mind but for the recitation of generic computer components. 

	Claim 1 recites, in part:
Dynamically receiving […] inputs related to historical transportation vessel usage, the inputs including a historical demand level and a plurality of historical usage characteristics for each of a plurality of pairs of locations.
	This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer […] The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see pg. 8, October 2019 Update). 

[…] determining from the historical transportation vessel usage information, a best fit distribution for each of the plurality of historical usage characteristics and the historical demand. 
	This limitation, in part, is directed towards mathematical concepts. In particular, this limitation recites concepts of mathematical relationships and calculations (see MPEP 2106.04(a)(2)(I)). Further, this limitation recites concepts of collecting information and analyzing information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

[…] using a randomly-selected value for each of the plurality of usage characteristics, the randomly-selected value being weighted according to the best fit distribution of the corresponding historical usage characteristics;
	This limitation, in part, is directed towards mathematical concepts. In particular, this limitation recites concepts of mathematical relationships and calculations (see MPEP 2106.04(a)(2)(I)).

Generating […] an individual optimized output, wherein each individual optimized output includes a number of transportation vessels required to meet a predetermined service level for each of the plurality of pairs of locations based on one of the plurality of historical usage characteristics; and 
	This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). Further, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

Based on the individual optimized outputs, generating an optimized output of a number of transportation vessels required to meet the predetermined service level for each of the plurality of pairs of locations, wherein the individual optimized outputs […] result in a range of numbers of transportation vessels required to meet the predetermined service level, and the optimized output of the number of transportation vessels includes a breakdown of a recommended number of transportation vessels to own and a recommended number of transportation vessels to rent.  


	Thus, claim 1 and claims 2-12, by virtue of dependence, recite an abstract idea. Further, the following claims recite an additional abstract ideas. 

	Claim 2 recites “wherein the transportation vessels include transportation vessels of a plurality of types, the plurality of types varying based on size and specialty”. This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 3 recites “wherein the specialty is selected from standard, refrigeration, freight, lift gate, and dry”. This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).
	
	Claim 4 recites “wherein the plurality of transportation vessels including transportation vessels of a plurality of classifications, the plurality of classifications varying based on a cost model”. This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

Claim 5 recites “wherein the optimized output of the number of transportation vessels required to meet the predetermined service level is determined based on a combination of transportation 24Attorney Docket No.: 16386.0169US01-201806908 vessels of the plurality of classifications, and wherein the optimized output of the number corresponds to a minimum cost associated with operation of the transportation vessels”. This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). Further, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

	Claim 6 recites “wherein the cost model includes one or more inputs selected from among: fixed purchase costs, variable purchase costs, rental costs, leasing costs, currency and/or exchange rate fluctuations, and fuel costs”. This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). 

	Claim 7 recites “wherein the usage characteristics include transit time between pairs of locations, dwell time, demand shipment, and trailer volume utilization”. This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). Further, this limitation recites concepts of collecting information in a manner that sis analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

	Claim 8 recites “wherein dwell time includes unloading time, and unused time”. This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). Further, 

	Claim 9 recites “wherein the predetermined service level is the percentage of time that a delivery is on time”. This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). Further, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

	Claim 10 recites “wherein the predetermined service level is 98%”. This limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

	Claim 11 recites “wherein the transportation vessels include vessels owned by the enterprise system and vessels leased by the enterprise system”. This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 12 recites “wherein generating the optimized output of the number of transportation vessels required to meet the predetermined service level is performed once per week”. This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 13 recites limitations that are substantially similar and analogous to those recited in claim 1. Thus, claim 13 recites the same abstract ideas as discussed above with regard to claim 1. Thus, claim 13 and claims 14-18, by virtue of dependence, recite an abstract idea. Further, the following claims recite an additional abstract ideas. 

	Claim 14 recites limitations that are substantially similar and analogous to those recited in claim 4. Thus, claim 14 recites the same abstract ideas as discussed above with regard to claim 4.

	Claim 15 recites limitations that are substantially similar and analogous to those recited in claim 5. Thus, claim 15 recites the same abstract ideas as discussed above with regard to claim 5.

	Claim 16 recites limitations that are substantially similar and analogous to those recited in claim 6. Thus, claim 16 recites the same abstract ideas as discussed above with regard to claim 6.
	
	Claim 17 recites limitations that are substantially similar and analogous to those recited in claim 7. Thus, claim 17 recites the same abstract ideas as discussed above with regard to claim 7.
	
	Claim 18 recites “providing a […] view of the optimized number of transportation vessels required to meet a predetermined service level at one o more of the plurality of pairs of locations”. This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). Further, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

	Claim 19 recites limitations that are substantially similar and analogous to those recited in claim 1. Thus, claim 19 recites the same abstract ideas as discussed above with regard to claim 1. Thus, claim 19 and claims 20-24, by virtue of dependence, recite an abstract idea. Further, the following claims recite an additional abstract ideas. 

	Claim 21 recites limitations that are substantially similar and analogous to those recited in claim 4. Thus, claim 21 recites the same abstract ideas as discussed above with regard to claim 4.

	Claim 22 recites limitations that are substantially similar and analogous to those recited in claim 5. Thus, claim 22 recites the same abstract ideas as discussed above with regard to claim 5.

	Claim 23 recites limitations that are substantially similar and analogous to those recited in claim 6. Thus, claim 23 recites the same abstract ideas as discussed above with regard to claim 6.
	
	Claim 24 recites limitations that are substantially similar and analogous to those recited in claim 7. Thus, claim 24 recites the same abstract ideas as discussed above with regard to claim 7.
	
	Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application.

	Claims 1-12 recite additional elements of a software tool, computing system, performance of a simulation (performing for each of the plurality of historical usage characteristics, simulations for each of the plurality of pairs of location and generating individual optimized outputs), and features for transmitting data over a network (receiving inputs via a software tool). The software tool, computing system, and feature for performing a simulation to generate optimized outputs are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the performance of a simulation, using a plurality of historical usage characteristics, for each of a plurality of pairs of locations and generating individual optimized outputs is considered to merely be generally linking the use of the abstract idea (generating the optimized output) to a particular technological environment (see MPEP 2106.05(h)).

	Claims 13-18 recite additional elements of a computing system, data store, processor, a memory storing instructions, performance of a simulation (performing for each of the plurality of historical usage characteristics, simulations for each of the plurality of pairs of location and generating individual optimized outputs), and features for transmitting data over a network (receiving inputs via a computing system). The computing system, data store, processor, feature for performing a simulation to generate optimized outputs, and memory storing instructions are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution 

	Claim 18 recites the additional element of a user interface providing a selectable view. The user interface is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).

	Claims 19 and 21-24 recite additional elements of a non-transitory computer readable medium, computing system, a software tool, performance of a simulation (performing for each of the plurality of historical usage characteristics, simulations for each of the plurality of pairs of location and generating individual optimized outputs), and features for transmitting data over a network (receiving inputs via a computing system). The non-transitory computer readable medium, computing system, feature for performing a simulation to generate optimized output, and software tool are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the performance of a simulation, using a plurality of historical usage characteristics, for each of a plurality of pairs of locations and generating individual optimized outputs is considered to merely be generally linking the use of the abstract idea (generating the optimized output) to a particular technological environment (see MPEP 2106.05(h)).

	Accordingly, the software tool, computing system, performance of a simulation, data store, processor, memory storing instructions, user interface, non-transitory computer readable medium, and features for transmitting data over a network do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, claims 1-19 and 21-24 do not recite additional elements that integrate the judicial exception into a practical application. 

	Step 2B 
	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1-19 and 21-24 are merely left with a software tool, computing system, performance of a simulation (performing for each of the plurality of historical usage characteristics, simulations for each of the plurality of pairs of location and generating individual optimized outputs), data store, processor, memory storing instructions, user interface, non-transitory computer readable medium, and features for transmitting data over a network. 
	Claims 1-19 and 21-24 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1-19 and 21-24 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, transmitting/receiving data over a network is considered an additional element directed to mere data gathering/outputting, thus is considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant 
	The software tool, computing system, data store, processor, memory storing instructions, user interface, feature for performing a simulation to generate optimized outputs, and non-transitory computer readable medium are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Furthermore, t the performance of a simulation, using a plurality of historical usage characteristics, for each of a plurality of pairs of locations and generating individual optimized outputs is considered to merely be generally linking the use of the abstract idea (generating the optimized output) to a particular technological environment (see MPEP 2106.05(h)).
	Viewed as a whole, claims 1-19 and 21-24, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception as they are not reflective of an improvement to the functioning of a computer or to a technical field, and they do not implement the judicial exception with a particular machine (see MPEP 2106.05(I)(A)). Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception claims 1-19 and 21-24 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1-19 and 21-24 are rejected under 35 U.S.C § 101. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-2, 4-7, 11, 14-19, and 21-24 are rejected under 35 U.S.C. § 103 as being unpatentable over Tajammul et al. U.S. Publication No. 2019/0180399, hereafter known as Tajammul, in view of Alonso-Mora et al. U.S. Publication No. 2018/0224866, hereafter known as Alonso, in further view of Balva U.S. Publication No. 20210142248, hereafter known as Balva, in further view of Weas U.S. Publication No. 2007/0168217, hereafter known as Weas.  

Claim 1: Tajammul teaches the following:
	Dynamically receiving, at a software tool implemented on a computing system, inputs related to historical transportation vessel usage, the inputs including a historical demand level and a plurality of historical usage characteristics, wherein inputs are received for each of a plurality of pairs of locations;
	Tajammul teaches “a forecasting platform that generates a set of simulated work orders and a set of simulated schedules that forecast a change in production to enable a client organization to prepare for change”(¶ [0010]); “systems and/or methods, described herein, can be implemented in different forms of hardware, firmware, or a combination of hardware and software” (¶ [0117]); “a user can input a request for a simulation” (¶ [0014]); “request can include projected growth information, work order occurrence information, work order frequency information, location distribution information, and/or the like […] projected growth information can indicate a projected change in a number of work orders (e.g., based on a generalized forecast of production) […] work order frequency information can include one or more values indicating a projected distribution of frequencies for a set of work orders […] location distribution information can include instructions associated with how to select or identify simulated locations (i.e., geographic locations) for the set of simulated work orders. For example, the location distribution 230 to determine the projected change in the number of work orders. For example, forecasting platform 230 can determine the value by analyzing the set of historical work orders” (¶ [0070]); “forecasting platform can obtain, from a data source, scheduling information for a set of historical work orders” (¶ [0017]); “scheduling information can include work order information for the set of historical work orders […] vehicle information relating to vehicles used to carry out the set of historical work orders and/or the set of existing work orders, driver information relating to drivers that operate the vehicles used to carry out the set of historical work orders […] and/or the like [… ] forecasting platform can use the scheduling information to generate a simulation” (¶ [0018]); 
	Thus, Tajammul teaches a forecasting platform (implemented using hardware/software) that is configured to receive historical data associated with a client organization including location distribution information, projected growth information, historical work order information, work order frequency information, and vehicle information relating to vehicles used to carry out the historical work orders associated with the locations in order to generate a simulation. Further, Tajammul teaches that the projected growth information is indicative of a generalized forecast of production that is based on analyzing production trends (¶ [0008]) and the
location distribution information also includes locations that may be destinations for a work order, such that the platform to filter out routes/roads that are unlikely to include the destinations of a work order (¶ [0084]); equivalent to dynamically receiving, at a software tool implemented on a computing system, inputs related to historical transportation vessel usage, the inputs including a historical demand level and a plurality of historical usage characteristics, wherein inputs are received for each of a plurality of pairs of locations.

	Performing, for each of the plurality of historical usage characteristics, a simulation for each of the plurality of pairs of locations using […] a plurality of usage characteristics […];
	Tajammul teaches “the forecasting platform can generate simulated routes for tens of thousands, hundreds of thousands, even millions of routes, for performing millions, even billions, of work orders” (¶ [0032]); “simulation can be used to generate a set of simulated work orders and a set of simulated schedules that can be further processed to generate recommendations associated with preparing for changes in production of the client organization” (¶ [0065]);  “generate a simulation that realistically reflects the circumstances of the client organization and the expected change to those circumstances” (¶ [0077]); “forecasting platform can generate a set of simulated work orders using a forecasting technique, information included in the request, and the scheduling information” (¶ [0011]); “a simulated work order can include a simulated work order identifier (1234), a simulated work order type (package delivery), a simulated location (13155 Johns Rd., Miami Fla., 33175), a simulated occurrence indicator (single occurrence), one or more simulated delivery windows (7 AM-8 AM or 6 PM-8 PM)” (¶ [0022]); “location distribution information can include instructions associated with how to select or identify simulated locations (i.e., geographic locations) for the set of simulated work orders […] For example, the location distribution information can include an instruction to generate simulated work orders in random location” (¶ [0015]); “forecasting platform 230 can assign a driver and a vehicle to a simulated route. For example, forecasting platform 230 can assign a driver and a vehicle to a simulated route by using a scheduling technique to identify optimal drivers and vehicles to assign to particular simulated routes […] scheduling technique can consider simulated location information for the set of simulated work orders, driver information for the team of drivers, vehicle information for the fleet of vehicles capable of performing the set of simulated work orders” (¶ [0090]); “forecasting platform 230 can perform a number of simulations until a threshold confidence level is satisfied” (¶ [0092]).  


	Generating, for each simulation performed, an individual optimized output, wherein each individual optimized out includes a number of transportation vessels required to a meet a predetermined service level for each of the plurality of pairs of locations based on one of the plurality of historical usage characteristics; and
	Tajammul teaches “if user device 210 has provided a projected work order increase between 10% and 15%, forecasting platform 230 can automatically perform a set of separate simulations based on projected work order increases of 10%, 11%, 12%, 13%, 14%, and 15%.”(¶ [0069]); “forecasting platform can determine a set of capacity values associated with operational resources needed to carry out the set of simulated schedules […] a capacity value indicating a ratio between a total number of vehicles associated with the client organization and a total number of vehicles assigned to carry out the set of simulated work orders” (¶ [0034]); “the forecasting platform can determine that a capacity value satisfies a threshold capacity value […] compare the set of capacity values to one or more threshold capacity values to determine whether current operational resources of the client organization are able to efficiently and effectively perform the set of simulated work orders […] a second threshold capacity value associated with a number (e.g., a total, a ratio, etc.) of vehicles needed to perform the set of simulated work orders” (¶ [0035]); “generate a recommendation associated with a hiring decision based on determining that the capacity value, of the set of capacity values, satisfies the threshold capacity value of the one 230 can perform a number of simulations until a threshold confidence level is satisfied” (¶ [0092]); “forecasting platform 230 can assign a driver and a vehicle to a simulated route. For example, forecasting platform 230 can assign a driver and a vehicle to a simulated route by using a scheduling technique to identify optimal drivers and vehicles to assign to particular simulated routes […] scheduling technique can consider simulated location information for the set of simulated work orders, driver information for the team of drivers, vehicle information for the fleet of vehicles capable of performing the set of simulated work orders” (¶ [0090]). 
	Thus, Tajammul teaches a forecasting platform configured to perform a simulation for each simulated work order in a set of simulated work orders. Further, Tajammul teaches a platform configured to compare an organization’s vehicle capacity to a threshold capacity value associated with a number of vehicles required to perform the set of simulated work orders in order to determine whether the organization would be capable of efficiently performing the set of work orders, such that the platform may then generate a recommendation for hiring more/fewer vehicles in accordance with the determination. Further, the forecasting platform can consider simulated location information for the set of simulated work orders and vehicle information for the fleet of vehicles capable of performing the set of simulated work orders., such that the forecasting platform can determine optimal vehicles to assign to the routes of the simulated work orders. Further, Tajammul teaches that the platform can perform a set of separate simulations based on predetermined projected work order increases of 10%, 11%, 12%, 13%, 14%, and 15% indicated in a request (equivalent to the predetermined service levels) such that the platform may generate hiring recommendations that would efficiently enable an organization to perform each of the 

	Based on the individual optimized outputs, generating and optimized output of a number of transportation vessels required to meet the predetermined service level for each of the plurality of pairs of locations, wherein the individual optimized outputs of the simulations results in a range of numbers of transportation vessels required to meet the predetermined service level […]. 
	As discussed above, Tajammul teaches a forecasting platform configured to perform a simulation for each simulated work order in a set of simulated work orders (see ¶ [0032], ¶ [0065]). Further, Tajammul teaches a platform configured to compare an organization’s vehicle capacity to a threshold capacity value associated with a number of vehicles required to perform a plurality of simulated work orders in order to determine whether the organization would be capable of efficiently performing the set of work orders, such that the platform may then generate a recommendation for hiring more/fewer vehicles in accordance with the determination (¶ [0034], ¶ [0035], ¶ [0039], ¶ [0092]). Further, the forecasting platform can consider simulated location information for the set of simulated work orders and vehicle information for the fleet of vehicles capable of performing the set of simulated work orders, such that the forecasting platform can determine optimal vehicles to assign to the routes of the simulated work orders (¶ [0090]). Further, Tajammul teaches that the platform can perform a set of separate simulations based on predetermined projected work order increases of 10%, 11%, 12%, 13%, 14%, and 15% indicated in a request (equivalent to the predetermined service levels) such that the platform may generate hiring recommendations that would efficiently enable an organization to perform each of the 

	Although Tajammul teaches a platform configured to perform a simulation for a plurality of simulated work orders based on historical information (projected growth information, location distribution information, work order occurrence information, etc.) and scheduling information (vehicles used to carry out historical work orders, driver information, etc.), Tajammul does not explicitly teach automatically determining from the historical transportation vessel usage information, a best fit distribution for each of the plurality of historical usage characteristics and the historical demand. Further, Tajammul does not explicitly teach performing, for each of the plurality of pairs of locations, a plurality of simulations using a randomly-selected value for each of a plurality of usage characteristics, the randomly-selected value being weighted according to the best fit distribution of the corresponding historical usage characteristics.

	Alonso teaches the following:
	Automatically determining from the historical transportation vessel usage information, a best fit distribution for each of the plurality of historical usage characteristics and the historical demand;
	Alonso teaches “a method for determining a probability distribution of origin-destination requests for fixed intervals of time“ (¶[0074]); “Based upon historical data, a probability distribution over future demand may be computed. Then, samples from the learned probability distribution are incorporated into any-time optimal method for vehicle routing and passenger assignment to take into account the predicted future demand” (¶ [0039]); “method includes first estimating a 
	Thus, Alonso teaches a system that is configured to obtain and analyze historical data associated with historical demand in a particular service area and average distance traveled by each vehicle within the service area in order to generate a probability distribution that is used to execute a simulation of predicted transportation service requests; equivalent to automatically determining from the historical transportation vessel usage information, a best fit distribution for each of the plurality of historical usage characteristics and the historical demand.

	Performing, for […] plurality of  historical usage characteristics, a simulation using for each of the plurality of pairs of locations using a randomly-selected value for each of a plurality of usage characteristics, the randomly-selected value […] according to the best fit distribution of the corresponding historical usage characteristics. 
	Alonso teaches “method includes first estimating a number of requests from origins of interest to destinations of interest in a given geographic area in a given period of time […] This is a probability distribution and, in some embodiments, may be computed from historical data” (¶ [0201]); “This information is used to determine trip frequency […] this data (e.g. the trip frequency 0,ξ1) and day of the week, w […] A list S, comprised of the cumulative sum of frequencies from the start time to the end time and another list L, of the same size, comprised of the corresponding origin-destination pairs may be constructed. To sample requests, a random number s, from 0 to max(S) is generated and the index i of S such that Si-1≤s≤Si is determined.  A value Li which is the corresponding origin-destination pair of the cumulative sum of frequencies interval is returned […] function RAND(0;N) returns a uniformly distributed random number from 0 to N. FINDINTERVAL(S, s) returns the index i such that Si-1≤si≤s≤Si if s>So, otherwise it returns 0 […] The goal is to bias the vehicles towards areas where future requests are more likely to appear. The method takes into account […] the predicted demand, comprised of both origins and destinations” (¶ [0237]-¶ [0238]). 
	Thus, Alonso teaches a system configured to obtain historical demand/vehicle usage data in order to generate a probability distribution that is used to execute a simulation of predicted transportation service requests based on origin-destination pairs. Further, the system may sample the requests by executing a function that applies randomly generated values to the variables corresponding to the historical frequency data, origin-destination pairs, and predicted demand; equivalent to performing, using a plurality of historical usage characteristics, a simulation using for each of the plurality of pairs of locations using a randomly-selected value for each of a plurality of usage characteristics, the randomly-selected value according to the best fit distribution of the corresponding historical usage characteristics.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Tajammul with the teachings of Alonso by incorporating the features for generating a probability distribution based on historical demand 

	Although Tajammul/Alonso teaches a platform configured to perform a simulation for a plurality of simulated work orders based on historical demand/vehicle usage information and applying randomly generated values to various parameters corresponding the historical data; Tajammul/Alonso does not explicitly teach that the values are being weighted. 

	However, Balva teaches the following:
	Performing, for […] plurality of historical usage characteristics, a simulation for each of a plurality of pairs of locations using a […] value for each of a plurality of usage characteristics, the […] being weighted […];  
	Balva teaches “approaches for selecting vehicles and optimizing routes for a combination of passenger transportation requests and cargo delivery requests […]  cargo delivery request can related to the delivery of animals, packages, or other objects, from an origination location to a destination location” (Abstract);“future demand involving passenger requests and cargo requests can be predicted […] cargo requests corresponding to the predicted demand may be generated and submitted to a simulation module of a vehicle selection route determination system, which can determine a set of routes for a future period of time and assign the routes to vehicles of the 502, device, or component, which can attempt to predict demand for a specific service area […] demand simulator can determine simulation parameters, such as the time of day […] a day of the week, a season, and special events or planned occurrences (e.g., construction), which can be used to run the simulation […] simulator 502 can obtain relevant data from a historical demand data repository 504, and can analyze that data using one or more predictive algorithms or processes to predict demand (and potentially other values discussed herein) for that particular time and location” (¶ [0049]); “demand simulator 502 can provide the prediction information to the route generation and/or optimization components 418, 420, which can utilize this information to determine routing of vehicle based at least in part upon the predicted demand” (¶ [0050]); “ historical data for a service area (i.e., a defined geographical region) can include information about the rides requested, including origin and destination locations […]  It can also include information associated with […] types of vehicles or service requested […] type of rider (human, animal, package, etc.) […] the actual demand […] types of vehicles utilized” (¶ [0060]); “embodiments can analyze historical data […] These values can be decayed, weighted, or otherwise accounted for in such a way that more recent data has more of an impact than data from the distant past, etc.” (¶ [0059]). 
	Thus, Balva teaches a system comprising a simulator that is configured to obtain historical data for a service area (including historical demand data, types of vehicles utilized, and types of services provided) in order to predict demand in the particular service area and assign routes to vehicles of the transportation service. Further, the historical data values (equivalent to usage characteristics) used by the simulator may be weighted by the system; equivalent to performing, for a plurality of historical usage characteristics, a simulation for each of a plurality of pairs of locations using a value for each of a plurality of usage characteristics, the value being weighted.
	 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Tajammul/Alonso with the teachings of Balva by incorporating a feature for applying a weighted value to a plurality of historical data values used to perform a simulation that may forecast demand in a particular service area and assign vehicles to routes within the service area, as taught by Balva, into the platform of Tajammul/Alonso that is configured to generate simulated work orders based on historical demand/vehicle usage information and generate recommendations based on the simulations. One of ordinary skill in the art would have been motivated to modify the platform of Tajammul/Alonso with a feature for applying a weighted value to the historical information used to generate the set of simulated work orders for performing the simulations “in order to improve a result of the objective function” (¶ [0028]) and “provide additional insight into the various options and their impact or interrelations” (¶ [0045]); as suggested by Balva. 

	Although Tajammul teaches features for generating hiring recommendations (such as recommendations for purchasing new vehicles) that would efficiently enable an organization to perform each of the simulated work orders in the set of simulated work orders, Tajammul does not explicitly teach the optimized output of the number of transportation vessels includes a breakdown of a recommended number of transportation vessels to own and a recommended number of transportation vessels to rent. 

	However, Weas teaches the following:
[…] and the optimized output of the number of transportation vessels includes a breakdown of a recommended number of transportation vessels to own and a recommended number of transportation vessels to rent. 
	Weas teaches “An “LTFP workflow” as used herein refers to a plurality of discrete but interrelated tasks within a long term fleet planning process whose individual completions 1710 in the preferred LTFP process involves users of the system updating the fleet database 100 to reflect the quantity and types of vehicles that will be incoming to the fleet” (¶ [0154]); “vehicles in the fleet database can be organized and displayed by their associated “buy types […] Examples of vehicle “buy types” include buyback (or repurchase) vehicles, risk vehicles, leased vehicles, and vehicles purchased as used vehicles” (¶ [0020]); “these operations also involve defining not only the quantity of rental vehicles in a desired rental vehicle fleet during the current fiscal year and over the next fiscal year (step 1706) and optionally beyond but also a desired mix of rental vehicles across multiple vehicle class types (e.g., 10% economy class vehicles, 40% full size class vehicles, etc.)” (¶ [0153]); “After one or more users has performed these operations, a gross vehicle buy for the next fiscal year FY x+1 can be assembled at step 1720 that is based on an intelligent assessment of fleet needs in terms of desired fleet size, desired fleet mix, and cost-effective vehicle deletions (operation 1610 in FIG. 16). Thereafter, a business such as a rental vehicle service provider can negotiate with various vehicle sources to purchase new vehicles” (¶ [0156]).
	Thus, Weas teaches a system configured to intelligently develop a forecast of how many new cars should be purchased for inclusion in a vehicle fleet during an upcoming future time period, such as during the current or next fiscal year. Further, Weas teaches that a fleet database may be updated to reflect the quantity and types of vehicles that are incoming to the fleet (such as the purchased vehicles based on the intelligent assessment of fleet needs), where the fleet 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Tajammul/Alonso/Balva with the teachings of Weas by incorporating the features for developing a forecast of how many new cars should be purchased for inclusion in a vehicle fleet during an upcoming future time period based on an intelligent assessment and purchasing vehicles (such as buying used vehicles or leasing vehicles) for the vehicle fleet based on the assessment, as taught by Weas, into the system of Tajammul/Alonso/Balva that is configured to generating recommendations (such as recommendations for purchasing new vehicles) that would efficiently enable an organization to perform each of the simulated work orders in the set of simulated work orders. One of ordinary skill in the art would have been motivated to make this modification to the system of Tajammul/Alonso/Balva when one considers that “Companies that maintain a fleet comprising numerous vehicles are faced with a daunting challenge with respect to how to effectively track and cost manage the fleet” (¶ [0003]), and such a modification would help “improve upon previous efforts at fleet management” (¶ [0007]), as suggested by Weas. 


Claim 2: Tajammul/Alonso/Balva/Weas teaches the limitations of claim 1. Further, Tajammul teaches the following:

	Wherein the transportation vessels include transportation vessels of a plurality of types, the plurality of types varying based on size and specialty.
	Tajammul teaches “scheduling information can include vehicle information […] vehicle information can include information identifying a vehicle (e.g., a vehicle ID, a vehicle name, etc.), information indicating a vehicle type […] scheduling information indicating previous work orders […] additional vehicle information (e.g., a number of kilometers driven by the vehicle, storage dimensions for the vehicle, a size of a gas tank associated with the vehicle, etc.), and/or the like” (¶ [0075]); “ type of vehicle (e.g., a vehicle that carries a larger than normal amount of capacity, such as an over-sized load truck), and can identify that only 10 out of 200 employed drivers are licensed to operate the particular type of vehicle” (¶ [0091]). 
	Thus, Tajammul teaches a platform configured to obtain vehicle information including a vehicle type, storage dimensions for a vehicle; equivalent to a plurality of types transportation vessels varying based on size. Further, Tajammul teaches that information associated with a type of vehicle may indicate that the vehicle is a an over-sized load truck, such that a driver must have a particular license to operate this type of vehicle; equivalent to a plurality of types transportation vessels varying  based on specialty. 

Claim 4: Tajammul/Alonso/Balva/Weas teaches the limitations of claim 1. Tajammul/Alonso does not explicitly teach, however Balva does teach, the following:

	Wherein the transportation vessels including transportation vessels of a plurality of classifications, the plurality of classifications varying based on a cost model. 
	Balva teaches “approaches for selecting vehicles and optimizing routes for […] cargo delivery requests […] There may be several different types of vehicles available at different times, each of which may be particularly advantageous (e.g., efficient) for a certain type of route and/or for certain types of riders or cargo” (¶ [0013]); “ there will be a variety of options available for presentation to the user  […] one option might be optimized for cost, one for price, and one for quality of service” (¶ [0014]); “With respect to service delivery efficiency, the efficiency can be 
	Thus, Balva teaches a system configured to select vehicles and optimized routes for cargo delivery requests, such that options may be generated that optimize costs and fleet utilization efficiency. Further, the cost efficiency optimization may be determined based on vehicle assignment factors that are associated with static and dynamic assignments, where vehicles may either be associated with static labor costs or dynamic labor costs; equivalent to the plurality of transportation vessels including transportation vessels of a plurality of classifications, the plurality of classifications varying based on a cost model.
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Tajammul/Alonso with the teachings of Balva by incorporating a feature for classifying vehicles under static or dynamic assignments, each classification having an associated cost model, for generating cost efficient fleet utilization options, as taught by Balva, into the system of Tajammul/Alonso that is configured to generate vehicle management recommendations to client organizations. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “minimize overhead such as fuel and driver costs” (¶ [0021]), as suggested by Balva, and to further “improve efficiency of processes within the client organization” (¶ [0087]), as suggested by Tajammul. 

Claim 5: Tajammul/Alonso/Balva/Weas teaches the limitations of claim 4. Tajammul/Alonso does not explicitly teach, however Balva does teach, the following:

	Wherein the optimized output of the number of transportation vessels required to meet the predetermined service level is determined based on a combination of transportation vessels of the plurality of classifications, and wherein the optimized output of the number corresponds to a minimum cost associated with operation of the transportations vessels. 
	Balva teaches “future demand involving passenger requests and cargo requests can be predicted […] cargo requests corresponding to the predicted demand may be generated and submitted to a simulation module of a vehicle selection route determination system, which can determine a set of routes for a future period of time and assign the routes to vehicles of the transportation service” (¶ [0016]); “metrics, such as the rider's convenience, QoS compliance, and service delivery efficiency […]  these metrics can help to provide real-time optimization goals for the routing system” (¶ [0029]); “route manager 414 can […] can attempt to determine the best selection of routes to satisfy the various requests […] This can include options with different numbers of vehicles, different vehicle selections or placements” (¶ [0043]); “efficiency in some embodiments can be determined based on a combination of vehicle assignment factors, as may related to static and dynamic assignments. For a static vehicle assignment, vehicles can be committed to a service area for the entire duration of a service window, with labor cost being assumed to be fixed. For dynamic vehicle assignment, vehicles can be brought in and out of service as needed. This can provide for higher utilization of vehicles in service, but can result in a variable labor cost” (¶ [0035]); “options may be processed with a diversity manager to ensure that the ride options provided satisfy at least one diversity criterion, such as having at least a minimum difference in route taken, time, cost […] the options can be processed using a diversity functions and then ranked by a diversity score” (¶ [0014]); “optimization algorithm can be applied 
	Thus, Balva teaches a system configured to select vehicles and optimized routes for cargo delivery requests, where the system may provide options including a numbers of vehicles. Further, the system seeks to satisfy optimization goals based on metrics such as service delivery efficiency, where the service delivery efficiency corresponds to an optimal, cost efficient assignment of vehicles associated with static/dynamic cost models such that cost can be minimized; equivalent to wherein the optimized output of the number of transportation vessels required to meet the predetermined service level is determined based on a combination of transportation vessels of the plurality of classifications, and wherein the optimized output of the number corresponds to a minimum cost associated with operation of the transportations vessels.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Tajammul/Alonso with the teachings of Balva by incorporating a feature for determining the best selection of routes to satisfy various requests and indicating a number of vehicles to assign to the routes, such that the vehicle assignments satisfy a service delivery efficiency goal that corresponds with minimizing a cost associated with the assignment of different classifications of vehicles, as taught by Balva. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “minimize overhead such as fuel and driver costs” (¶ [0021]), as suggested by Balva, and to further “improve efficiency of processes within the client organization” (¶ [0087]), as suggested by Tajammul. 

Claim 6: Tajammul/Alonso/Balva/Weas teaches the limitations of claim 4. Tajammul/Alonso does not explicitly teach, however Balva does teach, the following:

Wherein the cost model includes one or more inputs selected from among: fixed purchase costs, variable purchase costs […]; 
	 Balva teaches a system configured to select vehicles and optimized routes for cargo delivery requests, such that options may be generated that optimize costs and fleet utilization efficiency (see ¶ [0013], ¶ [0014]). Further, the cost efficiency optimization may be determined based on vehicle assignment factors that are associated with static and dynamic assignments, where vehicles may either be associated with static labor costs or dynamic labor costs (¶ [0035); equivalent to wherein the cost model includes one or more inputs including fixed purchase costs and variable purchase costs.
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Tajammul/Alonso with the teachings of Balva by incorporating a feature for classifying vehicles under static or dynamic assignments, each classification having an associated cost model, for generating cost efficient fleet utilization options, as taught by Balva, into the system of Tajammul/Alonso that is configured to generate vehicle management recommendations to client organizations. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “minimize overhead such as fuel and driver costs” (¶ [0021]), as suggested by Balva, and to further “improve efficiency of processes within the client organization” (¶ [0087]), as suggested by Tajammul. 

Claim 7: Tajammul/Alonso/Balva/Weas teaches the limitations of claim 1. Further, Tajammul teaches the following:
	Wherein the usage characteristics include […] demand shipment;
	Tajammul teaches “request can include projected growth information, work order occurrence information, work order frequency information, location distribution information, and/or the like […] projected growth information can indicate a projected change in a number of work 
	Thus, Tajammul teaches a platform configured to obtain historical vehicle usage information relating to vehicles used to carry out the set of historical work orders; equivalent to usage characteristics including demand shipment. 

	Tajammul/Alonso does not explicitly teach the usage characteristics including transit time between pairs of locations, dwell time, and trailer volume utilization.  

	However, Balva teaches the following:
	Wherein the usage characteristics include transit time between pairs of locations, dwell time […] and trailer volume utilization. 
	Balva teaches “While riders as used herein will often refer to human passengers, it should be understood that a “rider” in various embodiments can also refer to a non-human rider or passenger, as may include an animal or an inanimate object, such as a package for delivery” (¶ [0019]); “the historical data for a service area (i.e., a defined geographical region) can include information about the rides requested, including origin and destination locations, for a specific time period […] It can also include information about the type of rider (human, animal, package, etc.) and the type or amount of capacity needed to accommodate that rider  […] historical data can also include performance data, such as the timeliness, number of miles incurred, amount of time incurred” (¶ [0060]); ”The vehicles may include different types of vehicles, including […] cargo-only vehicles which are only used to serve cargo delivery requests”(¶ [0016]); “cargo-only vehicles may include vehicles of different cargo capacities” (¶ [0067]); “efficiency metrics can 

	Thus, Balva teaches a system configured to obtain historical vehicle usage information relating to origin and destination locations for transportation services, amount of time incurred to perform the transportation service (equivalent to transit time between pairs of locations), and the amount of capacity needed to accommodate cargo for delivery (equivalent to trailer volume utilization). Further, Balva teaches that a set of factors including time needed to prepare for rides and vehicle waiting time for passengers/cargo may be used to calculate an overall service efficiency metric for a set of proposed routes options/vehicle assignments (“service metrics that can be balanced via an objective function” ¶ [0005], “an objective function to balance various metrics when selecting between proposed routes and vehicle selections” (¶ [0015]); equivalent to usage characteristics including dwell time. 
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Tajammul/Alonso with the teachings of Balva by incorporating the feature for obtaining and considering historical vehicle usage information for a plurality of vehicles including an amount of time incurred to perform the transportation service from an origin to a destination, an amount of capacity that was needed to accommodate cargo for delivery, and information indicative of a vehicle wait time/time needed to prepare for a next transportation service in order to calculate a service efficiency metric for selecting proposed routes/vehicle assignments, as taught by Balva. One of ordinary skill in the 

Claim 11: Tajammul/Alonso/Balva/Weas teaches the limitations of claim 1. Further, Tajammul teaches the following:
	Wherein the transportation vessels include vessels owned by the enterprise system and vessels leased by the enterprise system. 
	Tajammul teaches “forecasting platform can generate a recommendation associated with making a hiring decision (e.g., a decision to hire additional drivers, a decision to hire fewer drivers, etc.), a recommendation associated with a vehicle management decision (e.g., to purchase additional vehicles, to purchase fewer vehicles or to sell existing vehicles, etc.)” (¶ [0038]). 
	Thus, Tajammul teaches a system configured to generate a recommendation for a client organization as a result of the simulations, where the recommendations may include selling existing vehicles (equivalent to vessels owned by the enterprise system) and purchasing additional vehicles (equivalent to vessels lease by the enterprise system). 

Claim 13: Tajammul teaches the following:
	A computing system including a data store, a processor, and a memory communicatively coupled to the processor, the memory storing instructions executable by the processor to:
	Tajammul teaches “FIG. 2 is a diagram of an example environment 200 in which systems and/or methods, described herein, can be implemented […] As shown in FIG. 2, environment 200 can include a user device 210, a data source 220, a forecasting platform 230 hosted by a cloud computing environment 240, and/or a network 250” (¶ [0042]); “User device 210 includes one or more devices capable of receiving, generating, storing, 300 can correspond to user device 210, data source 220, and/or forecasting platform 230. […] device 300 can include a bus 310, a processor 320, a memory 330, a storage component 340, an input component 350, an output component 360, and a communication interface 370” (¶ [0056]); “Memory 330 […] stores information and/or instructions for use by processor 320.” (¶ [0057]); “Storage component 340 stores information and/or software related to the operation and use of device 300” (¶ [0058]). 
	Thus, Tajammul teaches a platform embodied as a computer device comprising a storage component, processor, a memory storing instructions for use by the processor; equivalent to a computing system including a data store, a processor, and a memory communicatively coupled to the processor, the memory storing instructions executable by the processor.

	Further, the remaining limitations recited in claim 13 are substantially similar and analogous to the limitations recited in claim 1. Thus, the remaining limitations of claim 13 are rejected for the same reasons and rational as discussed above with regard to claim 1. 

Claim 14: Tajammul/Alonso/Balva/Weas teaches the limitations of claim 13. Further, the limitations recited in claim 14 are substantially similar and analogous to the limitations recited in claim 4. Thus, the remaining limitations of claim 14 are rejected for the same reasons and rational as discussed above with regard to claim 4. 

Claim 15: Tajammul/Alonso/Balva/Weas teaches the limitations of claim 14. Further, the limitations recited in claim 15 are substantially similar and analogous to the limitations recited in claim 5. Thus, the remaining limitations of claim 15 are rejected for the same reasons and rational as discussed above with regard to claim 5. 

Claim 16: Tajammul/Alonso/Balva/Weas teaches the limitations of claim 14. Further, the limitations recited in claim 16 are substantially similar and analogous to the limitations recited in claim 6. Thus, the remaining limitations of claim 16 are rejected for the same reasons and rational as discussed above with regard to claim 6

Claim 17: Tajammul/Alonso/Balva/Weas teaches the limitations of claim 13. Further, the limitations recited in claim 17 are substantially similar and analogous to the limitations recited in claim 7. Thus, the remaining limitations of claim 17 are rejected for the same reasons and rational as discussed above with regard to claim 7. 

Claim 18: Tajammul/Alonso/Balva/Weas teaches the limitations of claim 13. Further Tajammul teaches the following:
	A user interface providing a selectable view of the optimized number of transportation vessels required to meet a predetermined service level at one or more of the plurality of pairs of location. 
	Tajammul teaches “Device 300 can correspond to user device 210, data source 220, and/or forecasting platform 230. […] device 300 can include […] an output component 360, and a communication interface 370” (¶ [0056]); “Communication interface 370 […]enables device 300 to communicate with other devices, such as via a wired connection, a wireless connection, or a combination of wired and wireless connections.” (¶ [0060]); “the forecasting platform can provide the one or more recommendations for display on a user interface of the user device […] the forecasting platform can implement the recommendation based on a request from the user device” (¶ [0039]); “he one or more recommendations can include a recommendation associated with making a hiring decision (e.g., a decision to hire additional drivers, a decision to hire fewer drivers, etc.), a recommendation associated with a vehicle management decision (e.g., 
	Thus, Tajammul teaches (¶ [0069]) that the platform can perform a set of simulations based on predetermined projected work order increases of 10%, 11%, 12%, 13%, 14%, or 15% indicated in a request (equivalent to the predetermined service levels) such that the platform may generate vehicle hiring/purchasing recommendations that would efficiently enable an organization to perform the set of simulated work orders; equivalent to the optimized number of transportation vessels required to meet a predetermined service level at one or more of the plurality of pairs of location. Further, Tajammul teaches that the platform is configured to display the recommendations on a user device, where the user may select to implement the recommendations; equivalent to a user interface providing a selectable view of the optimized number of transportation vessels required.

	Claim 19 Tajammul teaches the following:
	A non-transitory computer readable medium comprising computer –executable instructions, which executed by a computing system cause the computing system to perform a method of managing inventory items in a supply chain, the method comprising:
	Tajammul teaches “Device 300 can correspond to user device 210, data source 220, and/or forecasting platform 230. […] device 300 can include a bus 310, a processor 320, a memory 330, a storage component 340” (¶ [0056]); “Memory 330 […] stores information and/or instructions for use by processor 320.” (¶ [0057]); “Storage component 340 stores information and/or software related to the operation and use of device 300 […] storage component 340 can include a hard disk […]  and/or another type of non-transitory computer-readable medium” (¶ [0058]); “The forecasting platform can use the scheduling information to generate a simulation that realistically reflects the circumstances of the client organization and the expected changes to those circumstances” (¶ [0018]); “ the forecasting platform is able to receive a request for a 
	Thus, Tajammul teaches a platform configured to generate simulations for a client organization that reflect a forecasted change in production, where the platform is embodied by a computing device comprising a computer readable medium and processor executable instructions; equivalent to a non-transitory computer readable medium comprising computer –executable instructions, which executed by a computing system cause the computing system to perform a method of managing inventory items in a supply chain. 

	Further, the remaining limitations recited in claim 13 are substantially similar and analogous to the limitations recited in claim 1. Thus, the remaining limitations of claim 13 are rejected for the same reasons and rational as discussed above with regard to claim 1.

Claim 21: Tajammul/Alonso/Balva/Weas teaches the limitations of claim 19. Further, the limitations recited in claim 21 are substantially similar and analogous to the limitations recited in claim 4. Thus, the remaining limitations of claim 21 are rejected for the same reasons and rational as discussed above with regard to claim 4.

Claim 22: Tajammul/Alonso/Balva/Weas teaches the limitations of claim 21. Further, the limitations recited in claim 22 are substantially similar and analogous to the limitations recited in claim 5. Thus, the remaining limitations of claim 22 are rejected for the same reasons and rational as discussed above with regard to claim 5.

Claim 23: Tajammul/Alonso/Balva/Weas teaches the limitations of claim 21. Further, the limitations recited in claim 23 are substantially similar and analogous to the limitations recited in claim 6. Thus, the remaining limitations of claim 23 are rejected for the same reasons and rational as discussed above with regard to claim 6.

Claim 24: Tajammul/Alonso/Balva/Weas teaches the limitations of claim 19. Further, the limitations recited in claim 24 are substantially similar and analogous to the limitations recited in claim 7. Thus, the remaining limitations of claim 24 are rejected for the same reasons and rational as discussed above with regard to claim 7.

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Tajammul et al. U.S. Publication No. 2019/0180399, hereafter known as Tajammul, in view of Alonso-Mora et al. U.S. Publication No. 2018/0224866, hereafter known as Alonso, in further view of Balva U.S. Publication No. 20210142248, hereafter known as Balva, in further view of Weas U.S. Publication No. 2007/0168217, hereafter known as Weas, in further view of Hill et al. U.S. Publication No. 2013/0110739, hereafter known as Hill. 

Claim 3: Tajammul/Alonso/Balva/Weas teaches the limitations of claim 2. Further, Tajammul/Alonso/Balva/Weas does not explicitly teach wherein the specialty is selected from standard, refrigeration, freight, lift gate, and dry. 
	However, Hill teaches the following:
	Wherein the specialty is selected from standard, refrigeration, freight, lift gate, and dry. 
	Hill teaches “transportation management systems, devices and methods that allow management of transportation resources and execution of transportation operations” (¶ [0002]); “ interface may include any suitable information on the transportation resources including, but not limited to, type, size, capacity, availability status, towing capability, operator, and the like.” (¶ [0034]); “display or highlight a sub-set of transportation resources that are capable of transporting 800 for defining a type of transportation resource, more specifically, a truck and/or a trailer” (¶ [0097]); “one or more types corresponding the transportation resource (e.g., oversize, refrigerated, non-refrigerated)” (¶ [0098]); “information regarding the transportation resources displayed, for example, [….] whether the resources are equipped with lift gates” (¶ [0087]). 
	Thus, Hill teaches a system configured to manage information on a plurality of type of vehicles to match with transportation operations. The types of vehicle can be associated with vans for smaller loads/trucks for larger loads (equivalent to standard specialty); tractor/trailers for multiple loads (see ¶ [0066] - equivalent to a freight specialty), refrigerated vehicles, non-refrigerated vehicles (equivalent to dry specialty), and an indication of whether a vehicle is equipped with a lift gate (equivalent to the lift gate specialty).

	It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the system of Tajammul/Alonso/Balva/Weas with the teachings of Hill by incorporating a feature for managing information manage information on a plurality of type of vehicles to match with transportation operations where the plurality of types of vehicles are associated with specialties including standard, refrigeration, freight, lift gate, and dry, as taught by Hill, into the system of Tajammul/Alonso/Balva/Weas that is configured to obtain historical date on the types of vehicles used to perform historical work orders and assign types of vehicles to simulated work orders. One of ordinary skill in the art would have been motivated to make this modification when one considers that the platform of Tajammul/Alonso/Balva/Weas would have been further enabled to generate improved recommendations for vehicle hiring decisions, thereby further “improving processes of the client organization” (¶ [0011]) and further . 

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Tajammul et al. U.S. Publication No. 2019/0180399, hereafter known as Tajammul, in view of Alonso-Mora et al. U.S. Publication No. 2018/0224866, hereafter known as Alonso, in further view of Balva U.S. Publication No. 2021/0142248, hereafter known as Balva, in further view of Weas U.S. Publication No. 2007/0168217, hereafter known as Weas, in further view of Bulcao et al. U.S. Publication No. 2018/0107967, hereafter known as Bulcao. 

Claim 8:  Tajammul/Alonso/Balva/Weas teaches the limitations of claim 7. Tajammul/Alonso does not explicitly teach wherein the dwell time includes unloading time, and unused time. 

	However, Balva teaches the following:
	Wherein the dwell time includes unloading time, and unused time.
	Balva teaches ““efficiency metrics can include factors such as the time needed to prepare for a ride, including getting the vehicle ready (cleaning, placing water bottles or magazines, filling with gas, etc.) as well as driving to the origination location and waiting for the passengers to board. Similarly, the metric can take into account the time needed to finish the ride, such as to drive to a parking location and park the vehicle, clean and check the vehicle, etc […] These and other values can then be combined into an overall service efficiency metric” (¶ [0036]).
	Thus, Balva teaches that a set of factors including time needed to prepare for rides and vehicle waiting time for passengers/cargo may be used to calculate an overall service efficiency metric for a set of proposed routes options/vehicle assignments; equivalent to dwell time including unused time. 
	

	
	Tajammul/Alonso/Balva/Weas does not explicitly teach wherein the dwell time includes unloading time. 

	However, Bulcao teaches the following:
	Wherein the dwell time includes unloading time […];
	Bulcao teaches “One important aspect of transporting items or packages from one location to another is creating an itinerary or route for a user to take from the first location to the destination” (¶[0032]); “ Based on the available flights, the server 106 may determine the possible routes [...] A driver needs time to pickup the package and drive to the airport Server 106 may maintain a database of every airport [...] average time to tender a package to the airline [...] This ensures that the final route takes in all possible temporal variables associated with tendering a package [...] The sever 106 may also be configured to add the drive time, airline cut off time, airport delay time and drive to destination time to the airline departure to calculate the fastest possible route that is achievable for that shipment” (¶[0065]).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Tajammul/Alonso/Balva/Weas with the teachings of Bulcao by incorporating a feature for utilizing historical tender time data associated with average package tender times at a plurality of locations to generate optimal routes for transporting a package, as taught by Bulcao, into the system of Tajammul/Alonso/Balva/Weas that is configured to utilize historical data for simulating work orders and generating sets of routes for executing the work orders. One of ordinary skill in the art would have been motivated to make this modification when one considers such a feature “ensures that the final route takes in all possible temporal variables associated with tendering a package” (¶ [0065]), such that the platform would be further capable to “calculate the fastest possible route that is achievable for that shipment” (¶[0065]), as suggested by Bulcao. 

Claims 9-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Tajammul et al. U.S. Publication No. 2019/0180399, hereafter known as Tajammul, in view of Alonso-Mora et al. U.S. Publication No. 2018/0224866, hereafter known as Alonso, in further view of Balva U.S. Publication No. 20210142248, hereafter known as Balva, in further view of Weas U.S. Publication No. 2007/0168217, hereafter known as Weas, in further view of Ko et al. U.S. Publication No. 2020/0005240, hereafter known as Ko. 

Claim 9: Tajammul/Alonso/Balva/Weas teaches the limitations of claim 1. Tajammul/Alonso/Balva does not explicitly teach, however Ko does teach, the following:
Wherein the predetermined service level is the percentage of time that a delivery is on time.
	Ko teaches “A delivery planning device receives and registers one or more delivery requests relating to deliveries between predetermined points. The delivery requests are divided into deliveries in one or more areas for which drivers of a predetermined number of delivery vehicles are responsible according to the predetermined number of the delivery vehicles” ( Abstract); “on-time delivery determining unit 134 determines whether or not on-time delivery can be realized […] the on-time delivery determining unit 134 may obtain an on-time delivery success ratio that is a ratio of the number of requests that can completed on time to the total number of delivery requests and, when this on-time delivery success ratio exceeds a predetermined threshold (for example, 95 percent), may determine that on-time delivery can be realized” (¶ [0070]); “When on-time delivery can be realized (“Yes” in Step S004), the driver assigning unit 135 assigns drivers to the planned vehicle route (Step S005)” (¶ [0105]). 
	Thus, Ko teaches a feature for determining whether a predetermined number of vehicles would be capable of realizing a predetermined threshold (such as 95%) of on-time delivery for a set of delivery requests and planned vehicle routes; equivalent to a predetermined service level is the percentage of time that a delivery is on time.

  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Tajammul/Alonso/Balva with the teachings of Ko by incorporating a feature for determining whether a predetermined number of vehicles would be capable of realizing a predetermined threshold (such as 95%) of on-time delivery for a set of delivery requests and planned vehicle routes, as taught by Ko, into the system of Tajammul/Alonso/Balva that is configured to simulate a set of work orders in order to generate recommendations indicative of an amount of drivers/vehicles to fulfill a forecasted demand in a service area using a set of potential routes. One of ordinary skill in the art would have motivated 
Claim 10: Tajammul/Alonso/Balva/Weas teaches the limitations of claim 9. Tajammul/Alonso/Balva does not explicitly teach, however Ko does teach, the following:

	Wherein the predetermined service level is 98%. 
	Ko teaches “on-time delivery determining unit 134 determines whether or not on-time delivery can be realized […] the on-time delivery determining unit 134 may obtain an on-time delivery success ratio that is a ratio of the number of requests that can completed on time to the total number of delivery requests and, when this on-time delivery success ratio exceeds a predetermined threshold (for example, 95 percent), may determine that on-time delivery can be realized” (¶ [0070]).  
	Thus, Ko teaches a feature for determining whether a predetermined number of vehicles would be capable of realizing a predetermined threshold (such as 95%) of on-time delivery for a set of delivery requests and planned vehicle routes; equivalent to a predetermined service level is the percentage of time that a delivery is on time.
	The Examiner notes that claimed service level percentage value of 98% is substantially similar and overlapping with the percentage values disclosed by Ko, where Ko teaches that “when this on-time delivery success ratio exceeds a predetermined threshold (for example, 95 percent), may determine that on-time delivery can be realized” (¶ [0080]). Therefore, the claimed 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Tajammul/Alonso/Balva/Weas with the teachings of Ko by incorporating a feature for determining whether a predetermined number of vehicles would be capable of realizing a predetermined threshold percentage value of on-time delivery for a set of delivery requests and planned vehicle routes, as taught by Ko, into the system of Tajammul/Alonso/Balva/Weas that is configured to simulate a set of work orders in order to generate recommendations indicative of an amount of drivers/vehicles to fulfill a forecasted demand in a service area using a set of potential routes. One of ordinary skill in the art would have motivated to make this modification when one considers that “delivery requirements where a loading place, an off-loading place, a cargo amount, a car loading vehicle, and a work shift of a driver fluidly change can be efficiently dealt with considering a working environment of the drivers while realizing on-time delivery” (¶ [0034]), as suggested by Ko. Further, one of ordinary skill in .

Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Tajammul et al. U.S. Publication No. 2019/0180399, hereafter known as Tajammul, in view of Alonso-Mora et al. U.S. Publication No. 2018/0224866, hereafter known as Alonso, in further view of Balva U.S. Publication No. 20210142248, hereafter known as Balva, in further view of Weas U.S. Publication No. 2007/0168217, hereafter known as Weas, in further view of Singh et al. U.S. Publication No. 2010/00114667, hereafter known as Singh. 

Claim 12: Tajammul/Alonso/Balva/Weas teaches the limitations of claim 1. Further, Tajammul teaches the following:

	Wherein generating the optimized output of the number of transportation vessels required to meet the predetermined service level […]; 
	Tajammul teaches a forecasting platform configured to perform a simulation for each simulated work order in a set of simulated work orders (see ¶ [0032], ¶ [0065]). Further, Tajammul teaches a platform configured to compare an organization’s vehicle capacity to a threshold capacity value associated with a number of vehicles required to perform a plurality of simulated work orders in order to determine whether the organization would be capable of efficiently performing the set of work orders, such that the platform may then generate a recommendation for hiring more/fewer vehicles in accordance with the determination (¶ [0034], ¶ [0035], ¶ [0039], ¶ [0092]). Further, the forecasting platform can consider simulated location information for the set of simulated work orders and vehicle information for the fleet of vehicles capable of performing Tajammul teaches that the platform can perform a set of separate simulations based on predetermined projected work order increases of 10%, 11%, 12%, 13%, 14%, and 15% indicated in a request (equivalent to the predetermined service levels) such that the platform may generate hiring recommendations that would efficiently enable an organization to perform each of the simulated work order in the set of simulated work orders (¶ [0069]); equivalent to generating the optimized output of the number of transportation vessels required to meet the predetermined service level.

	Further, Tajammul/Alonso/Balva/Weas does not explicitly teach generating the optimized output once per week. 

	However Singh teaches the following:	
	Wherein generating the optimized output […] performed once per week.
	Singh teaches “A supply chain plan describes items to be procured and operations to be performed by entities within a supply chain network, in order to deliver products, goods, or services to another entity within the supply chain network […] an entity collects data for the supply chain plan and runs an optimization algorithm during a specified time interval (i.e., daily, weekly), to produce the supply chain plan” (¶ [0004]);
	Thus, Singh teaches a system configured to run an optimization algorithm during a specific time interval, such as on a weekly basis, to produce a supply chain plan; equivalent to an optimization process being executed one per week.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Tajammul/Alonso/Balva/Weas with the teachings of Singh by incorporating a feature for running an optimization algorithm for producing a supply chain plan on a weekly basis, as taught by Singh, into the system of . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        /MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628